Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are being treated on the merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13 & 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterman (US 2017/0202309).
Regarding Claim 1, Sterman discloses a method, comprising: automatically forming, with at least one robotic arm (116, Para. 158), a first plurality of loops in a first plane (1282, Figure 12); and automatically forming, with the at least one robotic arm (Figures 1-12, Para. 47-57), a second plurality of loops in a second plane (1280, Figure 12) orthogonal to the first plane, the second plurality of loops slippably engaged with the first plurality of loops (Para. 91, “move or slide through”).  
Regarding Claim 2, Sterman discloses the at least one robotic arm comprises two or more robotic arms (Para. 158, “or more”).  
Regarding Claim 3, Sterman discloses each loop of the first and second plurality of loops is formed by automatically controlling a first arm of the two or more robotic arms to dispense a cord from a first position to a second position in a first direction (1st & 2nd, see annotated Figure 11 below, Figures 1-12, Para. 47-57), and automatically controlling the first arm to dispense the cord from the second position to a third position in a second direction opposite to the first direction (2nd & 3rd, see annotated Figure 11 below, Figures 1-12, Para. 47-57), wherein the first direction and the second direction are in one of the first and the second planes (1st & 2nd, see annotated Figure 11 below), and wherein a distance from the first position to the second position is less than a distance from the second position to the third position (see annotated Figure 11 below).    
Regarding Claim 4, Sterman discloses the cord is automatically dispensed around a loop fixture post (1150) at the second position (see annotated Figure 11 below), and wherein a second arm of the two or more robotic arms automatically holds the cord at the third position in free space (see annotated Figure 11 below).  
Regarding Claim 5, Sterman discloses the first plurality of loops are automatically dispensed through an eyestay for a footwear article (1259, Figure 12), the first plurality of loops comprising a vamp substructure of the footwear article (Figure 12).   
Regarding Claim 8, Sterman discloses a first loop of the first plurality of loops is intertwined with and slidably movable relative to at least two loops of the second plurality of loops (Figure 12, Para. 91, “move or slide through”), and wherein a second loop of the at least two loops is intertwined with and slidably movable relative to at least two loops of the first plurality of loops including the first loop (Figure 12, Para. 91, “move or slide through”).   
Regarding Claim 9, Sterman discloses a method of manufacturing footwear using a two robotic arms (116, Para. 158 “or more”), the method comprising: controlling the at least two robotic arms to automatically dispense a cord to form a first plurality of loops on a loop fixture in a first plane (1282, Figures 1-12, Para. 47-57); and controlling the at least two robotic arms to automatically dispense the cord to form a second plurality of loops in a second plane orthogonal to the first plane (1280, Figures 1-12, Para. 47-57), the second plurality of loops slippably engaged with the first plurality of loops (Para. 91, “move or slide through”).  
Regarding Claim 10, Sterman discloses controlling the at least two robotic arms to dispense the cord to form the first plurality of loops comprises controlling the first robotic arm to dispense the cord along a first path (Figures 1-12, Para. 47-57).   
Regarding Claim 11, Sterman discloses the cord comprises a first cord and a second cord (Figure 12), the first cord forming the first plurality of loops and the second cord forming the second plurality of loops (Figure 12).   
Regarding Claim 12, Sterman discloses commanding the first robotic arm to select a first end-of-arm tool prepared with the first cord prior to forming the first plurality of loops (Para. 47-60, 74-76), and commanding the first robotic arm to select a second end-of-arm tool prepared with the second cord prior to forming the second plurality of loops (Para. 47-60, 74-76).  
Regarding Claim 13, Sterman discloses storing the first end-of-arm tool and the second end-of-arm tool in a rack positioned adjacent to the first robotic arm (Figures 1-12, Para. 47-60, 74-76).   
Regarding Claim 15, Sterman discloses determining a size of each loop in the first and second pluralities of loops based on a size of the footwear article (Para. 74-76).  
Regarding Claim 16, Sterman discloses a method comprising: controlling a robotic arm to dispense a first cord to form a first plurality of loops in a first plane (1282, Figures 1-12, Para. 47-57), wherein at least one loop of the first plurality of loops is dispensed at least partially into a sole (Figure 12 & 17); and controlling a robotic arm to dispense a second cord to form a second plurality of loops in a second plane orthogonal to the first plane (1282, Figures 1-12, Para. 47-57), the second plurality of loops slippably engaged with the first plurality of loops  (Para. 91, “move or slide through”).  
Regarding Claim 17, Sterman discloses the sole comprises at least one material (Para. 122), and wherein friction between the at least one material and the at least one loop holds the at least one loop in place (Figures 12 & 17).   
Regarding Claim 18, Sterman discloses intertwining a first loop of the first plurality of loops with where the first loop is slidably movable relative to at least two loops of the second plurality of loops (Figure 12, Para. 91, “move or slide through”), and intertwining a second loop of the at least two loops where the second loop is slidably movable relative to at least two loops of the first plurality of loops including the first loop (Figure 12, Para. 91, “move or slide through”).  
Regarding Claim 19, Sterman discloses dispensing from an end-of-arm tool coupled to an end of the robotic arm at least one of the first cord and the second cord (Para. 47-60, 74-76).


    PNG
    media_image1.png
    308
    522
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6, 7 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732